 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BOBBY RAY BRITTON, JR.,,                          No. 2: 18-cv-2974 JAM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   CA. SUPERIOR COURT, et al.,
15                      Defendants.
16

17          Plaintiff, proceeding pro se, has filed this civil rights action seeking relief under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On February 06, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 06, 2020, are adopted in full;

28          2. The claims made against defendants Sacramento County Superior Court and deputy
                                                      1
 1   public defenders in claim one, claim two but for the due process claim against defendant Rolison,

 2   and claims three and four contained in the second amended complaint are dismissed.

 3
     DATED: March 23, 2020
 4
                                                 /s/ John A. Mendez____________             _____
 5

 6                                               UNITED STATES DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
